Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 1 of 23




                 Exhibit 2

                      Perrelli Decl.
       Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 2 of 23




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 RONNIE MAURICE STEWART, et al.,                        )
                                                        )
                Plaintiffs,                             )
                                                        ) No. 1:18-cv-00152-JEB
        v.                                              )
                                                        )
 ALEX M. AZAR II, et al.,                               )
                                                        )
                Defendants.                             )


             DECLARATION OF THOMAS J. PERRELLI IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES

       I, Thomas J. Perrelli, declare as follows:

       1.      I am an adult and competent to testify. If called as a witness in this action, I would

truthfully and competently testify consistent with the following.

       2.      I am a partner at the law firm of Jenner & Block LLP, which serves as counsel to

the National Health Law Program in this case. I have been practicing law since 1992, either at

Jenner & Block or at the U.S. Department of Justice.

       3.      I received my J.D. from Harvard Law School in 1991. That year, I was admitted

to the bar of Virginia (where I am currently inactive), and was admitted to the bar for the District

of Columbia in 1993. I am currently admitted to this Court, the U.S. Court of Appeals for the

Federal Circuit, the Supreme Court of Virginia, and the U.S. Supreme Court.

       4.      After graduation, I clerked for Judge Royce Lamberth on the U.S. District Court

for the District of Columbia, and I began practicing law as an associate at Jenner & Block in 1992.




                                                                                                   1
       Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 3 of 23




       5.      In 1997, I left the firm to serve as counsel to then-United States Attorney General

Janet Reno, rising to the position of Deputy Assistant Attorney General in the Civil Division,

before returning to Jenner & Block in 2001.

       6.      I practiced law at Jenner & Block from 2001 to 2009, focusing on complex

litigation and administrative proceedings. I served as Managing Partner of Jenner & Block’s D.C.

office from 2005 to 2009.

       7.      In 2009, I was nominated by President Barack Obama, and was confirmed by the

Senate, to the position of Associate Attorney General of the United States, the third highest-

ranking official in the U.S. Department of Justice.

       8.      In that capacity, I was responsible for the Department’s Civil, Antitrust, Civil

Rights, Environment and Natural Resources, and Tax Divisions, the United States Trustee

Program, the Office of Justice Programs, and the Office on Violence Against Women, among

others. In that role, I oversaw litigation by those Divisions and was also personally involved in

some of the largest litigations/settlements, including the National Mortgage Settlement and

Deepwater Horizon.

       9.      As Deputy Assistant Attorney General from 1999 to 2001, I oversaw the Federal

Programs Branch of the Civil Division. As part of my responsibilities as Associate Attorney

General, I oversaw the entire Civil Division, including the Federal Programs Branch and the

Appellate Staff, the components of the Civil Division that have been representing the federal

defendants in this case. Federal Programs Branch attorneys litigate on behalf of approximately

100 federal agencies, the President, Cabinet officers, and other governmental officials. They

defend against constitutional challenges to federal statutes, suits to overturn government policies

and programs, and attacks on the legality of government decisions. The Appellate Staff is



                                                                                                 2
       Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 4 of 23




responsible for the Civil Division’s appellate practice, including cases handled at the trial court by

the Federal Programs Branch.

       10.       In both of my prior stints at the Justice Department, I routinely dealt with difficult

and complex issues involving challenges to agency action, and I am intimately familiar with the

requirements of the Administrative Procedure Act. As Deputy Assistant Attorney General, I

directly oversaw the work of the lawyers at the Branch, who handled health-care related litigation

under the APA, as well as most significant APA litigation outside of the environmental context.

As Associate Attorney General, I oversaw all of the government’s significant APA litigation, most

of which derives from the Civil Division and the Environment and Natural Resources Division.

       11.       I rejoined Jenner & Block as a partner in 2012, founding the firm’s Government

Controversies and Public Policy Litigation Practice.

       12.       Since early 2017, I have served as the lead Jenner & Block attorney on this case.

       13.       A number of my colleagues worked with me on this matter, including:

             •   Ian Heath Gershengorn, former Acting Solicitor General of the United States,
                 Principal Deputy Solicitor General, and Deputy Assistant Attorney General in
                 charge of the Department of Justice’s Federal Programs Branch. Relevant here,
                 while Deputy Assistant Attorney General, Ian led the district court defense of the
                 Affordable Care Act. Additionally, Ian has argued more than a dozen cases before
                 the U.S. Supreme Court.
             •   Devi M. Rao, a partner in the firm’s Appellate and Supreme Court and Government
                 Controversies and Public Policy Litigation Practices and former law clerk to Justice
                 Ruth Bader Ginsburg; and
             •   A talented group of associates who previously clerked for judges on federal district
                 courts and courts of appeals, including Lauren Hartz and Natacha Lam.
       14.       As counsel in this case, I have recorded my time accurately and close-in-time to the

work performed in quarter-hour intervals. I understand that my colleagues also recorded their time

accurately and close-in-time to the work performed. Attachments A through E represent the time

entry detail—including time spent, dates, and work performed—that was extracted from the Jenner


                                                                                                     3
        Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 5 of 23




& Block billing system. Entries have been adjusted to remove time or services that were

determined to be excessive, redundant, non-compensable, or which were otherwise excluded in

the exercise of billing judgment. Attachments A through E also reflect omitted or reduced billing

for non-legal tasks, and time spent developing issues or claims that were not ultimately presented

to the courts.

        15.      In total, I am requesting fees for 684.25 hours that Jenner & Block attorneys and

staff spent on this case.



Dated: February 24, 2020                             Respectfully submitted,

                                                     By: /s/ Thomas J. Perrelli

                                                     Thomas J. Perrelli
                                                         (D.C. Bar No. 438929)
                                                     Jenner & Block LLP
                                                     1099 New York Avenue, N.W.
                                                     Suite 900, Washington, DC 20001
                                                     Phone: 202-639-6004
                                                     TPerrelli@jenner.com

                                                     Counsel to National Health Law Program




                                                                                                4
       Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 6 of 23




                                        Attachment A
                                      Thomas J. Perrelli
                                         Timesheet

Date          Activity                                                     Time
06/13/17      Participated in conference call on Kentucky waiver matter;   1.50
              reviewed materials re same.
07/11/17      Attended meeting on Kentucky waiver; discussed same          1.00
              with J. Segal.
09/05/17      Participated in conference calls re Medicaid response;       1.50
              discussed same with J. Segal.
10/17/17      Participated in conference calls re Kentucky waiver.         1.00

10/21/17      Reviewed revisions to draft complaint.                       1.50

11/07/17      Reviewed CMS announcement; emailed re possible new           1.50
              APA claim; reviewed materials for same.
11/09/17      Met with J. Segal and S. Jacobsen re Medicaid waiver         1.50
              cases; reviewed record material and prior cases.
01/12/18      Participated in conference call re draft complaint;          2.00
              reviewed materials and research.
01/15/18      Reviewed draft complaint and CMS documents.                  1.00

01/16/18      Reviewed draft complaint and CMS documents; emailed          1.50
              re complaint.
01/18/18      Met with team re complaint drafting and open issues.         0.50

01/18/18      Attended phone call re Medicaid filing and emailed re        1.00
              same.
01/19/18      Attended phone call re Medicaid filing.                      0.50

01/19/18      Drafted/edited complaint.                                    2.00

01/20/18      Reviewed complaint revisions.                                1.00

01/29/18      Worked on Medicaid response.                                 0.50

01/31/18      Met with team on schedule; attended phone call with J.       1.00
              Perkins; reviewed materials on complaint.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 7 of 23



02/01/18    Worked on proposed schedules; attended phone call with      2.50
            government; reviewed case law on transfer.
02/04/18    Worked on schedule and plan for Medicaid case.              1.00

02/05/18    Met with I. Gershengorn and D. Rao re Medicaid case         0.50
            strategy.
02/09/18    Emailed re schedule and transfer motion.                    0.50

02/11/18    Reviewed transfer motion.                                   0.50

02/13/18    Attended phone call with DOJ re schedule.                   0.50

02/16/18    Met with team re Medicaid case.                             0.50

02/19/18    Revised/edited draft opposition to motion to transfer.      2.00


02/22/18    Attended phone call with DOJ and prepared for same;         1.50
            revised edited opposition to motion to transfer.
02/28/18    Worked on schedule and outline.                             1.00

03/01/18    Worked on scheduling and related issues.                    1.00

03/19/18    Met with Medicaid team.                                     0.50

03/20/18    Reviewed draft brief.                                       1.50

03/21/18    Reviewed draft brief; emailed re response to Governor’s     3.50
            suit; revised/edited notice and comment section.
03/22/18    Worked on draft brief.                                      1.00

03/23/18    Reviewed/revised draft brief; reviewed case law for same.   2.25

03/24/18    Reviewed/edited draft brief.                                1.00

03/25/18    Revised/edited draft brief and emailed re same.             2.50

03/28/18    Reviewed/edited draft brief.                                2.25
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 8 of 23



03/29/18    Reviewed draft brief and emailed re same.                   1.50

04/03/18    Worked on responsive filings and emailed re same;           2.00
            participated in conference calls re matter.
04/23/18    Emailed re schedule and briefs in DC case.                  0.50

04/26/18    Reviewed government brief; attended phone call re           3.00
            responses to government briefs; reviewed cases re
            response; discussed response with D. Rao and I.
            Gershengorn.
04/27/18    Reviewed case law on waiver issues and government           3.00
            briefs re same.
04/30/18    Reviewed cases and drafted thematic material for brief.     2.25


05/02/18    Drafted response on Medicaid objectives.                    2.50

05/03/18    Worked on draft reply brief.                                1.75

05/04/18    Revised/edited draft reply brief.                           4.00

05/06/18    Reviewed draft brief sections.                              1.50

05/08/18    Reviewed research for reply brief and government filings.   1.00

05/09/18    Reviewed draft reply brief.                                 2.00

05/11/18    Revised/edited draft reply brief; discussed same with D.    8.00
            Rao; reviewed research re same.
05/12/18    Revised/edited draft reply brief; emailed re same;          2.25
            reviewed research re same.
05/13/18    Revised/edited draft reply brief; emailed re same.          1.50

05/14/18    Reviewed/revised draft reply brief.                         1.00

06/05/18    Attended internal team moot and prepared for same.          2.00

06/13/18    Attended moot; prepared for same.                           1.50

06/15/18    Attended hearing on Medicaid work requirement               4.50
            challenge; met with team before and after same.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 9 of 23



06/29/18    Reviewed/evaluated decision from district court and          1.50
            attended phone calls re same.
07/02/18    Attended phone call re vision and dental issues re           2.00
            Kentucky Medicaid; emailed re same; reviewed materials
            on Medicaid changes.
07/18/18    Attended phone call with NHelp team; met with I.             1.25
            Gershengorn and D. Rao re same.
08/08/18    Emailed re draft motion to revise judgment.                  0.50


08/28/18    Attended phone call with J. Perkins.                         0.50

11/20/18    Reviewed new decision from HHS/                              0.50

11/27/18    Reviewed administrative decision; participated in            1.50
            conference call with co-counsel.
01/02/19    Emailed re schedule in Medicaid cases.                       0.25

01/08/19    Participated in conference call re SJ brief.                 0.50

01/10/19    Reviewed draft brief and emailed re same.                    1.00

01/25/19    Attended phone call with J. Perkins re Medicaid issues and   0.50
            emails re same.
02/14/19    Revised draft brief.                                         0.50

03/12/19    Reviewed briefs and draft outline of argument.               1.50

03/14/19    Attended arguments on Medicaid work requirements and         4.50
            discussions re same.
                                                                         108.75
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 10 of 23




                                     Attachment B
                                  Ian H. Gershengorn
                                       Timesheet

Date       Activity                                                                Time
01/15/18   Reviewed Kentucky Medicaid documents.                                   1.00
01/17/18   Reviewed materials re Kentucky waiver.                                  1.00
01/18/18   Reviewed materials re Medicaid; spoke to D. Rao re same.                2.00
01/19/18   Reviewed draft complaint.                                               0.75
01/20/18   Reviewed draft complaint; revised intro and Take Care Clause            3.00
           section.
01/23/18   Reviewed draft and spoke to D. Rao.                                     0.50
01/24/18   Reviewed filings.                                                       0.50
01/31/18   Met with D. Rao and T. Perrelli re strategy and case schedule.          0.75
02/01/18   Reviewed materials; met with T. Perrelli and D. Rao for call with       1.50
           DOJ.
02/02/18   Reviewed case law re transfer and memo.                                 2.00
02/05/18   Met with T. Perrelli and D. Rao re case.                                0.75
02/18/18   Reviewed government's transfer motion.                                  0.50
02/19/18   Reviewed key filing; discussed same with D. Rao; revised and            2.75
           reviewed opposition to transfer motion.
02/20/18   Discussed key motion with T. Perrelli.                                  0.50
02/28/18   Reviewed legal memos.                                                   1.50
03/07/18   Reviewed draft filings and legal memos.                                 0.50
03/19/18   Reviewed memos re Medicaid.                                             0.50
03/25/18   Reviewed draft brief and emails re same.                                1.50
03/26/18   Read memos and cases re waiver; read and revised draft brief.           5.50
03/27/18   Reviewed and revised Medicaid brief, focusing on Introduction and       8.25
           Part I of the brief.
03/28/18   Reviewed and revised brief.                                             0.50
03/29/18   Reviewed and revised brief in response to page limits imposed by        5.00
           Court.
03/30/18   Read and revised draft emails to co-counsel re revisions; spoke to D.   2.25
           Rao re same.
04/05/18   Reviewed draft response to government's notice re Kentucky              0.50
           intervention.
04/06/18   Reviewed draft response to government's notice re Kentucky              0.50
           intervention.
04/10/18   Reviewed decision on transfer motion.                                   0.50
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 11 of 23




04/13/18   Reviewed order re Chambers call and discussed same with D. Rao          0.50
           and T. Perrelli.
04/17/18   Prepared for and participated in call with Judge Boasberg re            0.50
           scheduling.
04/26/18   Read briefs; discussed scheduling with D. Rao.                          1.50
05/27/18   Reviewed briefs in preparation for argument.                            3.00
05/28/18   Reviewed briefs and cases for argument and prepared argument            4.00
           outline.
05/29/18   Met with team; read briefs and cases in preparation for argument;       9.00
           outlined argument and organized notes for argument read HHS
           materials.
05/30/18   Reviewed materials; drafted argument outline; spoke to S. Jacobson;     6.50
           spoke to D. Rao.
05/31/18   Reviewed materials and proposed argument outlines.                      4.25
06/03/18   Reviewed briefs and cases and noted in preparation for oral             6.00
           argument.
06/04/18   Prepared for oral argument and moot court.                              6.50
06/05/18   Prepared for and participated in moot court and post-moot discussion.   4.25
06/08/18   Reviewed briefs.                                                        0.75
06/10/18   Prepared for argument.                                                  0.50
06/12/18   Prepared for oral argument.                                             3.00
06/13/18   Prepared for and participated in moot court and post-moot discussion;   10.25
           prepared for oral argument.
06/14/18   Prepared for oral argument; spoke to M. Price about argument.           11.25
06/15/18   Prepared for and delivered oral argument.                               5.00
06/20/18   Discussed government's supplemental filing with T. Perrelli and D.      0.25
           Rao.
06/29/18   Reviewed opinion; spoke to team re same.                                1.50

02/14/19   Reviewed draft brief.                                                   1.00
02/15/19   Reviewed draft and argument order.                                      0.50
03/03/19   Read briefs in preparation for argument.                                2.50
03/04/19   Reviewed briefs.                                                        0.25
 Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 12 of 23




03/05/19   Reviewed briefs and notes in preparation for argument.            4.50
03/06/19   Reviewed briefs in preparation for oral argument.                 1.50
03/07/19   Argument prep call with team to discuss argument.                 2.75
03/08/19   Prepared for argument.                                            1.00
03/09/19   Prepared for oral argument.                                       5.50
03/10/19   Prepared for oral argument.                                       2.50
03/11/19   Prepared for argument.                                            2.75
03/12/19   Prepared for oral argument.                                       11.00
03/13/19   Prepared for oral argument.                                       10.00
03/14/19   Prepared for and delivered oral argument before Judge Boasberg.   7.00
                                                                             175.75
           Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 13 of 23

                                            Attachment C
                                            Devi M. Rao
                                             Timesheet

Date           Activity                                                      Time
12/09/17       Reviewed draft complaint.                                     1.50
12/11/17       Conferred with J. Segal re status of case.                    0.75
12/12/17       Conferred with Kentucky advocates; conferred with T.          1.00
               Perrelli and J. Segal re case.
12/14/17       Conferred with J. Segal, S. Jacobson, and N. Lam Medicaid     1.50
               case and research questions.
01/11/18       Conferred with T. Perrelli, S. Jacobson, and N. Lam re case 4.25
               and next steps; reviewed Medicaid caselaw; reviewed Dear
               State Medicaid Director Letter; corresponded with T.
               Perrelli re venue issues.
01/12/18       Conferred with T. Perrelli, S. Jacobson, N. Lam, and L. 4.25
               Hartz re case; reviewed grant of Kentucky waiver; reviewed
               Medicaid caselaw.
01/17/18       Edited Complaint.                                             2.75
01/18/18       Conferred with T. Perrelli and I. Gershengorn re complaint;   0.75
               corresponded with team re same.
01/19/18       Conferred with J. Perkins, T. Perrelli, I. Gershengorn, re    1.75
               Complaint; corresponded with team re same.
01/20/18       Drafted Take Care Clause claim in Complaint.                  1.50
01/21/18       Edited Complaint.                                             5.25
01/22/18       Edited Complaint; corresponded with J. Perkins re same; 1.50
               conferred with S. Jacobson re same; compiled list of
               outstanding to-do items for filing same.
01/23/18       Reviewed and edited complaint; corresponded and 3.50
               conferred with members of the team re Complaint and filing.


01/31/18       Conferred with T. Perrelli and I. Gershengorn re next steps 1.00
               and briefing timeline; corresponded with S. Jacobson, N.
               Lam, and L. Hartz re same.
02/01/18       Conferred with DOJ lawyers, T. Perrelli, and I. Gershengorn 0.75
               re briefing schedule; corresponded with T. Perrelli and I.
               Gershengorn re same.
02/05/18       Conferred with T. Perrelli and I. Gershengorn re case;        1.25
               conferred with S. Jacobson, N. Lam, and L. Hartz re same.
02/08/18       Corresponded with J. Perkins.                                 0.50
           Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 14 of 23

02/11/18       Reviewed State’s motion to transfer; conferred with T.       0.50
               Perrelli re same.
02/17/18       Edited opposition to motion to transfer.                     1.00
02/18/18       Edited opposition to motion for transfer.                    4.50
02/21/18       Reviewed N H e L P edits to opposition to motion to          1.00
               transfer; corresponded with team and NHeLP re same.
02/23/18       Corresponded with T. Perrelli, J. Perkins, and L. Hartz re 1.75
               opposition to motion to transfer; reviewed T. Perrelli and J.
               Perkins edits to same; reviewed and finalized same for
               filing.
02/24/18       Drafted outline for summary judgment brief.                  0.75
02/26/18       Edited outline of summary judgment brief.                    0.25
02/27/18       Edited outline; conducted legal research re same.            1.75

03/01/18       Corresponded with T. Perrelli re deadlines and status of     0.50
               case; corresponded with associates re same.
03/05/18       Drafted joint motion regarding briefing schedule.            0.75
03/06/18       Conferred with Kentucky advocates group; edited joint 0.75
               motion for briefing schedule; edited outline of brief;
               conferred with S. Jacobson re same.

03/07/18       Conferred with S. Jacobson and N. Lam re work 1.25
               requirements sections; reviewed draft outline re same;
               reviewed and edited joint motion re briefing schedule.




03/08/18       Corresponded with N. Lam and S. Jacobson re work             0.25
               requirements; finalized and filed joint scheduling motion.
03/10/18       Reviewed and edited outline; corresponded with S.            0.75
               Jacobson re same.
03/12/18       Conferred with S. Jacobson and N. Lam re Medicaid work 0.75
               requirements section of brief; edited outline of same for
               NHELP; corresponded with NHELP re same.
03/13/18       Reviewed draft section regarding work requirements;          0.50
               corresponded with S. Jacobson and N. Lam re same.
03/14/18       Corresponded with T. Perrelli, I. Gershengorn, C. McKee,     0.50
               and S. Brooke re case.
03/18/18       Corresponded with S. Jacobson, N. Lam, and L. Hartz          0.25
               regarding brief.
           Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 15 of 23

03/19/18       Edited summary judgment brief.                                  3.50


03/20/18       Edited summary judgment motion.                                 1.50



03/22/18       Conferred with T. Perrelli and I. Gershengorn re litigation     0.25
               strategy.
03/23/18       Edited motion for summary judgment; conferred with T. 1.75
               Perrelli and I. Gershengorn re strategy.

03/24/18       Edited motion for summary judgment.                             3.25
03/25/18       Edited motion for summary judgment.                             3.25
03/26/18       Drafted and edited motion for summary judgment.        4.25
03/27/18       Edited motion for summary judgment; conferred with I. 4.25
               Gershengorn re same; conferred with I. Gershengorn, J.
               Perkins, and C. McKee re same.
03/28/18       Drafted and edited summary judgment brief; conferred with       4.75
               I. Gershengorn and J. Perkins re same; reviewed motion for
               page extension.
03/29/18       Drafted and edited motion for summary judgment; conferred 9.00
               with I. Gershengorn re same.
03/30/18       Reviewed, edited, and finalized motion for summary              2.75
               judgment.
04/10/18       Reviewed Memorandum on motion to transfer.                      0.25
04/17/18       Conferred with counsel and Judge re scheduling; conferred       0.75
               with co-counsel re DDC case.
04/23/18       Corresponded with J enner team re next brief drafting           0.25
               assignments and schedule.
04/26/18       Reviewed motions for summary judgment of federal 3.00
               defendants and Kentucky; conferred with co-counsel re
               response brief; conferred with S. Jacobson and N. Lam re
               drafting sections of brief.
04/27/18       Conferred with Jenner team re deadlines and outline of brief;   0.75
               corresponded with NHELP re same.
04/30/18       Conferred with S. Jacobson re outline of brief.                 0.25
05/02/18       Edited sections of brief.                                       2.00
05/03/18       Edited sections of brief.                                       3.00
05/04/18       Edited sections of brief.                                       3.25
05/05/18       Edited sections of Medicaid brief.                              2.00
           Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 16 of 23

05/07/18       Edited Jenner sections; corresponded with J. Perkins re       1.00
               same.
05/08/18       Drafted motion for leave to file single consolidated brief.   0.50
05/09/18       Edited section of brief on Dear State Medicaid Director       1.00
               Letter.
05/10/18       Edited brief in opposition to defendants’ motions for         8.00
               summary judgment.
05/11/18       Edited brief.                                                 2.00
05/12/18       Edited brief.                                                 2.75
05/13/18       Edited brief.                                                 2.50
05/14/18       Edited brief for filing.                                      4.00
05/15/18       Conferred with co-counsel re strategy for oral argument.      0.50
05/21/18       Edited and filed consent motion to reschedule argument.       0.50
05/29/18       Conferred with Jenner team re oral argument prep.             1.75
05/30/18       Drafted overview of research questions for oral argument 2.00
               prep; corresponded with J. Perkins re same; corresponded
               with co-counsel re moot court.
05/31/18       Corresponded with I. Gershengorn and N. Lam re standing       0.25
               research questions.
06/03/18       Reviewed legal and factual analysis from S. Jacobson and      0.25
               N. Lam re Medicaid and standing issues.
06/04/18       Reviewed analysis from N. Lam and S. Jacobson for oral        0.25
               argument.
06/05/18       Participated in internal moot court; prepared for same.       3.00
06/07/18       Conferred with Jenner team re open questions for argument.    0.50
06/19/18       Reviewed email re notice of supplemental authority.           0.25
08/08/18       Reviewed government motion to withdraw judgment.              0.25
08/20/18       Reviewed N. Lam analysis of declaration template.             0.25
08/21/18       Conferred with NHELP, KEJC, and SPLC re status of             0.50
               case.
09/13/18       Reviewed monthly report to court.                             0.25
10/02/18       Conferred telephonically with co-counsel in Kentucky case.    0.50
                                                                             138.25
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 17 of 23




                                     Attachment D
                                    Natacha Y. Lam
                                      Timesheet

Date          Activity                                                        Time
11/21/17      Reviewed Medicaid statute.                                      1.00
11/22/17      Reviewed complaint.                                             1.25
11/22/17      Reviewed Kentucky’s waiver application.                         1.00
11/22/17      Reviewed letter by Health & Human Services, speech by           0.50
              Seema Verma, Medicaid website, and secondary research on
              Medicaid waivers and work requirements.
11/29/17      Reviewed HHS/CMS speeches, letters, and statements.             0.50
11/30/17      Reviewed and edited complaint.                                  1.25
12/01/17      Analyzed cases citing Medicaid 1315 waiver.                     0.50
12/11/17      Reviewed Dear State Medical Director letter.                    0.75
12/24/17      Researched APA claims and drafted outline for upcoming          4.75
              motion re illegality of granting Kentucky Medicaid waiver.
01/04/18      Researched argument on work requirements.                       2.00
01/09/18      Researched 1115 waiver cases for more examples.                 2.00
01/12/18      Researched cases in which federal agency took action and        2.00
              state official sought to intervene.


01/12/18      Drafted email to T. Perrelli with overarching points from       0.75
              intervention research.
01/18/18      Researched which portions of the waiver grant are targeted at   1.00
              the Medicaid expansion population and emailed D. Rao re
              same.
01/23/18      Revised complaint, including re-aligning the plaintiffs,        1.75
              inserting exhibits, and coordinating exhibits.
01/23/18      Completed final proofreading, compiled edits with NHeLP’s       3.00
              and KEJC’s edits, re-lettered exhibits and modified citations
              throughout.
02/05/18      Conferred with D. Rao, S. Jacobson, and L. Hartz in strategy    0.75
              meeting.
02/19/18      Reviewed and edited outline, began rough draft of work          3.75
              requirements section.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 18 of 23



03/08/18      Prepared statutory/nondelegation argument for brief.             1.50
03/09/18      Drafted brief’s section on statutory/nondelegation argument.     4.00
03/12/18      Edited and circulated draft nondelegation section.               4.25
03/25/18      Edited summary judgment brief.                                   5.50

03/27/18      Found and input citations to summary judgment                    1.00
              memorandum.
03/28/18      Researched local rules re filing format and drafted motion and   0.75
              proposed order.

03/29/18      Completed Westcheck and implemented cite check of draft          5.50
              summary judgment memo.
03/30/18      Circulated and edited draft motion and proposed order;           4.00
              implemented subsequent cite checks; conducted final
              proofreading; implemented Bluebook edits; compiled TOA.
04/26/18      Analyzed defendants’ motion for summary judgment and             4.00
              opposition brief to our motion for summary judgment.
04/26/18      Met with D. Rao and S. Jacobson re reply brief.                  0.75
04/28/18      Researched standing for reply brief.                             3.00
04/29/18      Conducted research on standing for reply brief.                  3.75


04/30/18      Researched and drafted reply brief section.                      4.75
05/01/18      Drafted reply brief section.                                     4.00
05/01/18      Researched and edited reply brief draft section.                 1.00
05/01/18      Edited and circulated draft reply brief sections.                2.75
05/02/18      Researched reply brief citations.                                2.75
05/02/18      Proofread reply brief draft sections.                            0.50
05/02/18      Researched D.C. circuit law for reply brief citations.           0.75
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 19 of 23




05/07/18      Prepared and filed court-ordered appendix.                       8.00
05/07/18      Finalized and filed appendix.                                    0.75
05/10/18      Researched cases for reply brief.                                0.75
05/11/18      Completed research for missing citations.                        1.75
05/12/18      Added citations to draft brief.                                  1.25
05/14/18      Input cite check and checked Westcheck.                          4.75
05/14/18      Completed cite checks.                                           5.50
05/14/18      Completed TOA and filed reply brief.                             1.50
05/19/18      Conferred with I. Gershengorn, D. Rao, S. Jacobson, and L.       1.75
              Hartz regarding hearing.

06/01/18      Researched questions in preparation for hearing.                 2.50
06/04/18      Researched potential citations for hearing.                      3.00
06/05/18      Prepared for and attended internal moot.                         1.5
06/13/18      Prepared logistics for, attended, and de-briefed moot court.     4.00
06/13/18      Prepared for moot and hearing.                                   2.50
06/14/18      Prepared for hearing.                                            2.00
06/15/18      Prepared for and attended hearing.                               4.00
06/19/18      Analyzed and summarized recently filed supplemental              0.75
              authorities.
01/04/19      Reviewed draft sections of motion for summary judgment           1.50
              briefing and conducted follow-up research and
              correspondence re comments to drafts.
01/11/19      Edited draft motion for summary judgment.                        3.00
01/12/19      Added cite check edits to brief and proofread section of brief   2.50
              for finalization.
01/14/19      Completed table of authorizes and table of contents;             7.00
              coordinated finalization of exhibits; reviewed amended
              complaint; reviewed draft motion and draft proposed order;
              coordinated filing of motion for summary judgment and
              amended complaint.
02/05/19      Conferenced with co-counsel on drafting reply brief;             1.75
              coordinated with associate team on drafting and editing reply
              brief sections.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 20 of 23



02/11/19      Edited reply brief sections for Jenner & Block                   5.75



02/11/19      Edited case-distinction section for reply brief, and             1.0
              coordinated filing of administrative record excerpts.
02/12/19      Edited draft brief section on distinguishing case law and sent   1.25
              to J. Perkins and C. McKee.
02/15/19      Edited reply brief.                                              4.0
02/19/19      Assisted with finalization and filing of Kentucky reply brief.   1.0
03/06/19      Reviewed briefing in preparation for oral argument;              1.25
              conferenced with Z. Blau re preparation for oral argument.
03/09/19      Analyzed briefing, prepared questions for I. Gershengorn, and    4.50
              responded to inquiries.
03/12/19      Prepared for and participated in internal meeting for hearing;   5.00
              researched and answered follow-up questions from I.
              Gershengorn.
03/13/19      Prepared for hearing.                                            2.75
                                                                               171.50
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 21 of 23




                                     Attachment E
                                    Lauren J. Hartz
                                      Timesheet

Date       Activity                                                            Time
02/07/18   Began researching and organizing findings re 28 USC 1404 transfer   3.50
           of venue.

02/09/18   Discussed transfer research with D. Rao; revised and sent findings 0.75
           of same to D. Rao; downloaded and analyzed defendants' motion to
           transfer venue; circulated same to team.
02/14/18   Reviewed local rules re court filings and oppositions to motions; 4.00
           created and formatted template for opposition to motion to transfer;
           analyzed defendants' motion to transfer venue; reviewed research
           and exemplar oppositions from other cases; conducted additional
           research re standard of review.


02/15/18   Continued researching and drafting opposition to motion to transfer 11.50
           venue; discussed aspects of same with N. Lam and D. Rao; reviewed
           NHELP research memo on administrative law claims; revised
           portions of opposition memo.
02/16/18   Continued researching and drafting opposition to government's       11.75
           transfer motion.
02/17/18   Finalized and revised draft opposition to government's transfer     3.75
           motion; sent same to D. Rao for review.
02/18/18   Corresponded with D. Rao re draft opposition to motion to transfer; 0.50
           reviewed draft of same in light of additional question from D. Rao re
           case law.
02/21/18   Reviewed and inputted edits from C. Olson and J. Perkins of 2.00
           NHELP; corresponded with D. Rao, C. Olson, and T. Edwards re
           same.
02/23/18   Completed additional rounds of revision to draft opposition to 5.00
           transfer motion; discussed same with D. Rao; worked with C.
           Wellington, C. Olson, and T. Edwards to finalize, proof, and file
           materials; corresponded with team re filing.
02/26/18   Analyzed D. Rao's email and draft outline for merits briefing; 0.50
           responded to same; reviewed listserv correspondence re case
           developments.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 22 of 23



03/05/18   Located, analyzed, and emailed team summary of recent J. Boasberg 2.50
           decision in 1404(a) transfer; analyzed and emailed team summary of
           Kentucky's amicus brief in support of Government's transfer motion;
           analyzed and emailed team summary of Government's reply in
           support of its transfer motion; reviewed listserv traffic re
           implementation of Kentucky HEALTH.

03/09/18   Reviewed outlines for merits briefing; discussed same with S. 2.50
           Jacobson, including where to incorporate substantive challenge
           under APA to DSMD letter; reviewed and analyzed all memos and
           example briefs cited in outlines.

03/14/18   Analyzed APA arguments in firm's DACA briefing, including 5.25
           district court's responses to same at oral argument; spoke with S.
           Jacobson to discuss remedies issues and where they fit into outline;
           conducted research into various texts for identifying "substantive
           rules"; added detail to outline of DSMD argument and began drafting
           same.
03/17/18   Continued researching and drafting DSMD section of merits brief;   6.00
           completed draft of same; revised and added record support.
03/18/18   Edited draft argument re DSMD letter; added comments to document 1.75
           for D. Rao review; emailed D. Rao to send draft and flag issue related
           to overarching structure of argument section of merits brief.


03/24/18   Corresponded with D. Rao re revisions; skimmed emails from T. 0.25
           Perrelli re revisions to section on substantive rule in DSMD
           argument.
03/25/18   Located and added appendix record cites to DSMD section of brief; 2.25
           read Parts I and II of brief; made revisions to limit redundancy in
           sections on lack of reasoning behind work requirements; edit T.
           Perrelli's insert on substantive rule; sent email to D. Rao attaching
           revised brief and flagging issue re footnotes.
04/05/18   Reviewed memo from NHeLP re Government's notice on 3.50
           intervention and transfer; researched and drafted response to notice;
           sent to and discussed with D. Rao, reviewed responses from T.
           Perrelli and I. Gershengorn; followed up with D. Rao re same;
           reviewed listserv traffic.

04/06/18   Reviewed NHeLP edits on response to government's notice; 1.25
           incorporated same; send to C. Olson for check; implemented C.
           Olson's check; proofed; sent to D. Rao and then to NHeLP for filing.
04/10/18   Analyzed court order on transfer motion and discussed same with 0.5
           team.
     Case 1:18-cv-00152-JEB Document 142-3 Filed 02/24/20 Page 23 of 23



05/05/18   Began reading and analyzing government's brief in opposition to 0.50
           plaintiffs' motion for summary judgment.
05/06/18   Continued reading and analyzing government's brief in opposition to 0.75
           plaintiffs' motion for summary judgment.
05/07/18   Corresponded with N. Lam re status of briefing and record materials; 3.0
           analyzed working draft of other sections of opposition/reply brief;
           continued analyzing briefs filed by federal government and
           Kentucky; began researching, outlining, and drafting DSMD section
           of opposition/reply brief.
05/08/18   Continued researching, drafting, and revising draft section of 7.75
           opposition/reply brief re DSMD letter; sent same to D. Rao for
           review.

05/11/18   Located missing citations for brief; made additional revisions to 1.25
           brief; emailed and discussed same with N. Lam.
05/14/18   Corresponded with D. Rao re filing tasks; revised section of brief 4.25
           drafted by NHELP; completed proof of entire brief; inserted cross-
           references; emailed revised draft to team for filing.
06/01/18   Spoke with N. Lam re various record-related questions; researched 3.50
           questions related to oral argument preparation and sent memo to
           team summarizing findings re same.
                                                                             90
